Citation Nr: 0212389	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, to include as 
secondary to service-connected disability.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflux disease (GERD), 
peptic ulcer disease and stomach ulcers, to include as 
secondary to service-connected disability or medication for 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peace-time military duty from August 
1984 to December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and January 1999 rating 
decisions of the VA regional offices located in Detroit, 
Michigan and Indianapolis, Indiana, respectively, which, in 
pertinent part, denied the claims on appeal.  A personal 
hearing was conducted in July 1999, and the denials confirmed 
and continued in December 1999 as well as in April 2002.  

It is noted that in a June 2001 decision and remand, the 
Board denied claims of service connection for visual 
impairment and weight gain, claimed as secondary to inability 
to exercise due to service-connected disability.  The Board 
remanded the remaining claims of service connection for an 
acquired psychiatric disorder and gastrointestinal disorder.  
The requested development was completed by VA examinations in 
August and September 2001.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claims, and all evidence necessary for an 
equitable disposition of the claims on appeal has been 
obtained by the RO.

2.  An acquired psychiatric disorder, to include depression, 
post-traumatic stress disorder (PTSD), and a depressive 
disorder with somatoform features, is not shown within one 
year of service, or on current VA examination; any current 
acquired psychiatric disorder otherwise diagnosed is not of 
service onset or related to service or service-connected 
disability.  

3.  A gastrointestinal disorder, to include GERD, peptic 
ulcer disease, stomach ulcers, and esophagitis, are not of 
service onset or otherwise related to service or service-
connected disability, or to medication for service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, 
to include depression, PTSD, and a depressive disorder with 
somatoform features, and to include as secondary to service-
connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  Service connection for a gastrointestinal disorder, to 
include esophagitis, GERD, peptic ulcer disease, and stomach 
ulcers, to include as secondary to service-connected 
disability or medication for service-connected disability, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to the 
claims on appeal, and that VA has made every reasonable 
effort to assist the veteran substantiate his claims, 
including affording him VA examinations.  During the pendency 
of the veteran's claims, VA's duty to assist claimants was 
modified by Congress, and signed into law by President 
Clinton as a liberalizing regulation.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board notes that the veteran was provided notice of the 
specific legal criteria necessary for service connection for 
gastrointestinal and psychiatric disorders, to include as 
secondary to service-connected disability, by the March 1999 
statement of the case (SOC), the subsequent supplemental 
statements of the case (SSOCs) dated in December 1999 and 
April 2002, as well as the Board's September 2001 Remand.  
The April 2002 RO rating decision and SSOC include notice of 
VCAA, explaining the evidence needed to substantiate his 
claim and how VA would assist him to obtain any pertinent 
records.  VA's duty to notify the veteran of information and 
evidence needed to substantiate his claims has been met.  VA 
has obtained all identified VA and private treatment records.  
Additionally, in August and September 2001 the veteran was 
afforded VA gastrointestinal and psychiatric examinations, 
with medical nexus opinions after complete and thorough 
reviews of his documented clinical history and service 
medical records.  Accordingly, in this case, the Board finds 
that VA has met its duty to assist, and VA has completed 
every reasonable effort to assist the veteran in attempting 
to substantiate his claims, and that additional assistance is 
not required.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  Under the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (l99l) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

Service Connection In General 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be established for disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
is also in order for aggravation of a nonservice-connected 
disorder by a service-connected disability, but only for the 
degree of aggravation.

Service connection has been established in this case for 
post-traumatic headaches, evaluated as 30 percent disabling; 
right chondromalacia patella, evaluated as 10 percent 
disabling; left chondromalacia patella, evaluated as 10 
percent disabling; low back strain, evaluated as 10 percent 
disabling; and residual scars of the face and neck, evaluated 
as 10 percent disabling.  The combined evaluation is 60 
percent.

Service Connection for an Acquired Psychiatric Disorder

Where a veteran served 90 days or more during a period of war 
or peacetime duty on or after January 1, 1947, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is, however, 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309.  

The veteran has asserted, and he testified at his July 1999 
personal hearing at the RO, that a report of N. L. 
Fichtenberg, Ph.D., demonstrates a current diagnosis of 
depressive disorder which is related to the veteran's 
inservice motor vehicle accident and head injury.  

The veteran's service medical records are silent for any 
complaints of, treatment for, notation of symptoms related 
to, or diagnoses of any psychiatric disorder, including 
anxiety, depression, or excessive worry.  However, pertinent 
to his assertions on appeal, he is shown to have received 
treatment for multiple scalp lacerations secondary to closed 
head trauma with skin tissue loss following a motor vehicle 
accident on November 13, 1988 when he was en route to return 
to active duty.  He was hospitalized for a few days, and his 
post-operative recovery eventful only for a complication due 
to a laceration infection, for which he was readmitted to a 
hospital on November 18, 1988.  At that time, a computerized 
tomography (CT) scan of the head and cervical spine was 
within normal limits.  Complaints relating to any psychiatric 
symptomatology, including feelings of depression or anxiety, 
are not shown at any time during his military service.  

Upon his December 1989 discharge from service, the veteran 
filed several claims of service connection, for which post-
service VA examinations were provided in February 1990.  His 
claims were silent as to any psychiatric symptomatology or 
complaint, and no psychiatric examination was then provided.  
The February 1990 VA examination report shows present 
complaints to be chronic migraine headaches and intermittent 
bilateral knee pain.  

Private and VA treatment records show initial treatment from 
July 1997 for work-related stress, as well as employment, 
marital and financial difficulties.  On initial VA 
psychiatric intake in July 1997, the veteran reported a 
history of occasional feelings of depression, tenseness, 
frustration and poor sleep since an in-service 1988 motor 
vehicle accident (service connection is in effect for post 
traumatic headaches and residual scars of the face and neck).  
The veteran denied any prior psychiatric treatment, or any 
suicidal or homicidal thoughts.  The veteran indicated that 
his employment for the past four years had been as a customer 
service representative, which he felt was a stressful job.  
He identified his stressor to be his stressful job situation 
and his present financial problems.  

The veteran first claimed service connection for 
"depression" in July 1998.  

A December 1998 social worker statement of H. M. Evans, 
M.S.W., A.C.S.W., indicates treatment for emotional stress 
and depression, diagnosed as PTSD.  The report provides 
little more than the diagnosis, without detail as to the 
basis, date of onset, and etiology of the diagnosis.  
Significantly, the veteran was felt capable to return to work 
in December 1998 without restriction.  

Private treatment records from Detroit Medical Center include 
a June 1999 neuropsychiatric evaluation report of N. L. 
Fichtenberg, Ph.D., Licensed Psychologist.  Dr. Fichtenberg 
noted that the veteran's documented clinical history was not 
available for review at the time of examination.  It was felt 
that the veteran's performance on neuropsychological testing 
did not produce a pattern of neurocognitive strengths and 
weaknesses associated with traumatic brain injury sequelae, 
and that based upon consideration of both the history of the 
examinee's head trauma and the objective data, that the 
veteran does not currently suffer from any neurocognitive 
impairment secondary to the October 1988 motor vehicle 
accident.  It was felt that the veteran's cognitive 
complaints are best understood in terms of chronic pain and 
the emergence of a pattern of maladaptive psychological 
responses.  The diagnosis was depressive disorder with 
somatoform features.  

On VA examination in August 2001, the veteran reported a 
medical history of being shot in the leg and upper thigh in 
December 2000 by the boyfriend of a lady with whom he has a 
child.  The veteran reported sleep disturbance subsequent to 
this violent incident, as well as current stress in his 
marriage, and stress regarding the pending criminal case 
against the person who shot him.  The veteran denied any 
suicidal or homicidal ideation, depression, hearing voices, 
fainting, or panic attacks.  The veteran gave a history of 
prior psychiatric treatment three years earlier due to work-
related stress with resulting depression.  On current mental 
status examination the veteran was found to be within normal 
limits.  The assessment was that there was no current 
psychiatric diagnosis demonstrated on examination and 
evaluation.  

The Board has carefully reviewed all of the evidence of 
record, and finds the August 2001 VA psychiatric examination 
report to be the most reliable evidence and of greatest 
probative weight.  While the veteran is diagnosed with PTSD 
and depression with somatoform features, the bases of these 
diagnoses appear to be solely the veteran's reported medical 
history, and not a review of his documented clinical history.  
That is, these private diagnosis were made without benefit of 
a review of his documented clinical history and service 
medical records, but, instead, rely merely on the veteran's 
subjective recollections of a 15-year medical history.  In 
contrast, the August 2001 VA psychiatric opinion that the 
veteran doesn't presently suffer from any psychiatric 
disorder was made upon a review of the veteran's VA claims 
file and documented clinical history, as well as current 
observation and examination.  

In finding that the August 2001 VA examination report 
findings are most credible, it is significant to note that 
the findings of the August 2001 VA examination are consistent 
with the service medical records, the documented facts 
surrounding his rather limited head injury, as well as the 
overall clinical picture presented by the remaining private 
and VA treatment records.  These treatment records primarily 
show no treatment for any anxiety or depression until July 
1997 when he reported work-related stress, and marital and 
financial difficulties.  See VA outpatient treatment record 
of July 3, 1997, and VA psychiatry service supplement defined 
data base medical record, dated July 9, 1997.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement). 

The United States Court of Appeals for the Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The August 2001 VA physician has entered a medical opinion 
that is based upon a review of the documented clinical 
history, including a review of the service medical records 
which tend to contradict the veteran's statements of 
depression following the November 1988 motor vehicle 
accident.  With the exception of the December 1998 social 
worker's diagnosis of PTSD and the June 1999 diagnosis of 
depressive disorder with somatoform features, both made 
without a review of the veteran's documented clinical 
history, the VA and private medical evidence of record 
consistently shows psychiatric treatment for work-related 
stress and familial difficulties years after service, without 
relation to service or to service-connected disability.  

It is also significant to note that, consistent with the VA 
outpatient treatment records of July 1997, the veteran's 
original December 1989 claims were silent as to any 
depression or anxiety related to service, inservice injury, 
or service-connected disability, as are the February 1990 and 
December 1997 VA examination reports.  

It is emphasized that all due consideration has been given to 
the June 1999 diagnosis of Dr. Fichtenberg.  However, 
contrary to the veteran's reported understanding of this 
document, this opinion does not relate any depressive 
disorder of the veteran to his prior military service or to 
service-connected disability.  Moreover, this psychiatric 
opinion is not probative if the opinion is based on a 
diagnosis of a history of trauma with continuing pain without 
objective medical evidence of current disability.  Sanchez-
Benitez, 13 Vet. App. at 282.  Whether or not the veteran was 
thought to have a disorder in July of 1997 or in June 1999 is 
not at issue, but whether he currently has any disorder due 
to service is.  The salient point is that the more credible 
evidence of record, including VA and private treatment 
records and VA examination reports, show no current 
diagnosis, but merely work-related stress and depression in 
1997 and, perhaps thereafter, without current diagnosis.  
Thus, while the veteran may have had occasional feelings of 
depression regarding his physical impairment, or stress and 
depression regarding the situations of his employment, or 
personal life, any such temporary complaints fall short of 
the sort of evidence necessary to demonstrate the requisite 
chronic acquired psychiatric disability which is necessary 
before service connection will be granted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Without a showing of a neurosis or 
psychosis in service, a psychosis within one year thereafter, 
or a neurosis or psychosis currently, the claim must be 
denied.  Id.  

The July 1999 sworn testimony of the veteran and the written 
lay statements of the veteran's wife, classmate and friend 
have also been given all due consideration.  While the 
veteran and his wife and friends are competent to provide 
evidence of observable symptoms, not one is competent to 
attribute any symptom to a given diagnosis.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  Thus, this evidence, which is 
contradicted by the silence of the December 1989 claim and 
February 1990 and December 1991 VA examinations, is of less 
probative value than the August 2001 comprehensive VA 
psychiatric opinion.  

For the reasons outlined above, the Board finds that the 
veteran's assertion of having had ongoing depression 
following his 1988 accident is not credible, and that the 
evidence does not document any psychiatric symptomatology 
since service until July 1997.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence).  In conclusion, 
with no diagnosis of a chronic acquired psychiatric 
disability at the present time, a basis has not been 
presented on which to grant service connection on a direct, 
presumptive or secondary basis.

Service Connection for a Gastrointestinal Disorder

Service medical records show no treatment for any 
gastrointestinal symptomatology or diagnosis.  

The veteran's original claim for service connection is silent 
as to any gastrointestinal or stomach complaints, 
symptomatology or disorder.  

On VA examination in February 1990, the abdomen was 
protuberant, but there was no hepatosplenomegaly, no 
abdominal tenderness, normal peristalsis, no inguinal or 
umbilical hernias, and the genitourinary system was normal.  

The veteran again report no gastrointestinal disturbance on 
VA examination in December 1991.  

At his July 1999 personal hearing, the veteran asserted that 
he is diagnosed with GERD and peptic ulcer disease which are 
due to taking Motrin for service-connected disability.  
However, private and VA treatment records primarily show 
treatment for bilateral knee pain, with use of Motrin pain 
reliever for this, as well as for pain relief following a 
vasectomy in 1998 and for back pain.  These records show no 
complaints that his Motrin is upsetting his stomach, nor do 
these records show any medical opinion associating any 
stomach upset or disability with his prior military service 
or service-connected disability.  Rather, a January 1997 
private treatment record shows complaints of a one-year 
history of intermittent chest pain, which was diagnosed as 
peptic ulcer disease and obesity.  A history of GERD was 
noted in March 1999.  

The veteran was afforded a VA gastrointestinal examination in 
September 2001 to help resolve the above mixed clinical 
picture regarding proper diagnosis.  The veteran reported a 
history of GERD, his treatment records were reviewed, and 
tests were conducted, including an esophagogastric 
duodenoscopy.  This test revealed no ulcers of the stomach or 
otherwise, but only "mild" lower esophagitis.  The veteran 
had no hernias as well.  The medical examiner's opinion was 
that the veteran's "mild" esophagitis was unlikely to be 
related to his service-connected disability or to any 
medications for service-connected disability; rather, it was 
opined that the veteran's obesity may aggravate his GERD 
symptoms.  

The uncontroverted medical evidence of record shows that the 
veteran has mild esophagitis, a disorder not shown in service 
or for many years thereafter, without relation to service by 
any medical record on file.  Additionally, it is shown that 
the veteran's obesity may aggravate his GERD symptoms.  With 
no evidence, other than his own lay opinion, that the mild 
esophagitis is due to service, inservice injury, service-
connected disability, or to medication for service-connected 
disability, the claim must fail as a preponderance of the 
evidence of record is against the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the preponderance of 
the evidence is against the claims, as set forth above, and, 
therefore, reasonable doubt is not for application. 


ORDER

Service connection is denied for a gastrointestinal disorder, 
claimed as gastroesophageal reflux disease, peptic ulcer 
disease and stomach ulcers, to include as secondary to 
service-connected disability or medication for service-
connected disability.  

Service connection is denied for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to 
service-connected disability.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

